Shaw, C. J.
We cannot perceive that the auditor exceeded his authority. The reference was under the Rev. Sts. c. 96, § 25. This authority was, “ to hear the parties, examine their vouchers and evidence, and to state the accounts.” When there are mutual claims, and, amongst others, a note or notes, on either or both sides, it seems to be within the scope of an auditor’s authority, and one of the purposes for which he is appointed, to take cognizance of such items, and of the notes, as vouchers, and allow or disallow them, according to his views of the proofs, and state the result in his report. It is prima facie evidence only, and if there is any good defence to the notes, it is fully open on the trial.

Exceptions overruled.